UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1396



N. JEROME WILLINGHAM,

                                            Plaintiff - Appellant,

          versus

CITY OF JACKSONVILLE; CHRISTOPHER MARK PAD-
GETT, of the Jacksonville Police Department,
Members of the Jacksonville City Council,

                                           Defendants - Appellees,

          and

M. C. CHOATE, Mayor; DOROTHY S. PULLICINO;
TURNER G. BLOUNT; MORRIS V. DAUGHTRY; GREG
JOHNSTON; JAMES SLOAN; JAMES N. SMITH; STATE
OF NORTH CAROLINA; EDWARD W. FARNELL, JR.,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Chief
District Judge. (CA-95-41-7-F)

Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.
N. Jerome Willingham, Appellant Pro Se. Cheryl A. Marteney, WARD
& SMITH, P.A., New Bern, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Willingham v. City of Jacksonville, No. CA-95-41-7-F (E.D.N.C.

Feb. 21, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2